50 F.3d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re William H. PORTER, Debtor.Jeffry G. LOCKE, Appellant,v.William HEYN;  Jean Heyn, Appellees.
No. 93-16573.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 15, 1995.Decided March 15, 1995.

Before:  FLETCHER, PREGERSON and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Jeffry G. Locke (Trustee) appeals the ruling of the Ninth Circuit Bankruptcy Appellate Panel, which affirmed the order of the bankruptcy court judgment in favor of William and Jean Heyn.  We have jurisdiction pursuant to 28 U.S.C. Sec. 158(d) and affirm.


3
We independently review the bankruptcy court's decision and do not give deference to the BAP's determinations.  In re Burley, 738 F.2d 981, 988 (9th Cir.1984).  In our review, we conclude that the opinion of the BAP in this case correctly sets forth the law and the application of that law as appropriate in this case.  We therefore adopt it as our own.


4
We further note that the Supreme Court's decision in Harris v. Forklift Systems, Inc., 510 U.S. ----, 126 L.Ed.2d 295 (1993), does not compel a different conclusion in a case, such as this, where the Trustee offered no evidence which would support a contrary conclusion.


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3